Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.


Status of Claims

	Amendments filed 10/04/2021 is acknowledged.  Claims 1-20 are pending.  Claims 15-20 remain withdrawn from further consideration as being drawn to non-elected group.  
	Claims 1-14 are under consideration.


--
Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:


Claims 1–14 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be 

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


Step 2A Prong One.

With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

1 from number of capillaries, determining number of capillaries from inlet flow, determining inlet flow from crown length, calculating perfusion, comparing calculated and baseline perfusion.  Dependent claims address further steps drawn to mental processes, such as calculating total flow (claims 3,11), engineering tissue (claim 6), determining drug dosage (claim 8). 

 Mathematical concepts recited in the claims include calculating perfusion, total number capillaries, capillary density, and number of capillaries, determining inlet flow, scaling the perfusion data. The specification (p. 8) indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation. 


Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. 
The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to 

 In the instant case, the judicial exception is not integrated into a practical application because the claims only recite, if any,  additional elements which are data gathering, and/or insignificant pre- or post-solution activity.  
Obtaining an image or a tissue sample is a pre-solution activity directed to aspects of the information being analyzed.  As to added language drawn to acquiring images that  are “showing at least part of a mammalian biological tree proximal to a capillary network of a targeted tissue”, first, acquiring images  remains a pre-solution activity directed to aspects of the information being analyzed.  Second, such limitation does not provide significantly more as any image of tissue containing blood vessels will be an image  “showing at least part of a mammalian biological tree proximal to a capillary network of a targeted tissue”. 

Additional further step of “treating tissue having suboptimal perfusion” is based on  the step of “comparing the calculated perfusion of the targeted tissue to a baseline normal perfusion to identify targeted tissue having suboptimal perfusion”, i.e., 



The steps of histologic determination or imaging determination of capillary density or number, as addressed in claims 5,13,14 and claim 7, respectively, are drawn to insignificant pre-solution activity of data gathering. The additional element of using a processor to produce an image in claim 7 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions

Thus, each additional element is viewed either as a token element used for its intended purpose, and therefore is not improved, or as embodying insignificant data collection.

Step 2B


With regard to obtaining images or samples, obtaining images or samples for determining tissue perfusion is  well-understood, routine and conventional activity.   See Funk et al. (Anesthesiology, (1995 Apr) Vol. 82, No. 4, pp. 975-982) or Bihan et al. (MAGNETIC RESONANCE IN MEDICINE 27, 171-178, 1992), for example.  Likewise, those skilled in the art would understand that treating a tissue having suboptimal perfusion is a widely accepted, well-understood, routine and conventional activity used  in medical practice. See Martin et al. (Medicinal Research Reviews, Vol. 23, No. 2, 117-145, 2003), or Pinelis et al. (PubMed ID: 6876552), for example.

With regard to determining capillary density, determining capillary density as in claim 1 is viewed as a step drawn to a judicial exception as it is not limited to in vitro steps.  

With regard to claims 5, 13,14 addressing determining capillary density histologically,  it is widely accepted in the art that  a step of histologic capillary density or number measurements  is a well-understood, routine and conventional activity  - see, for example, Graham et al. The Journal of surgical research, 1989, Vol. 47, No. 4, p. 341), US 20060194776 (paragraph 131), US-20040029270 (paragraph 80,81).   Likewise, determining capillary density or number from a produced image, as in claim 7, 


Response to arguments

Applicant argues that the step of determination of number of capillaries from inlet flow is significantly more than the judicial exception because it is novel and provides a technical improvement over the prior art .  In response, under step 2 Prong One of the analysis, the step of calculating of number of capillaries from inlet flow is drawn to a judicial exception. 

Applicant argues that determining perfusion per instant method is non-invasive in contrast to Funk et al. which requires determining histologically.  In response, both Funk and instant method utilize both image analysis and histological steps. See Funk, Abstract, pages 976-977, and instant claims 13,14. 

103
Claim Rejections - 35 USC §  103.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  





Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Funk et al. (Anesthesiology, (1995 Apr) Vol. 82, No. 4, pp. 975-982) in view of  Kassab (Am J Physiol Heart Circ Physiol 290: H894 –H903, 2006) ,  and further in view of Vicault ( Medline, AN 2000014422), Graham et al. (The Journal of Surgical Research, 1989, Vol. 47, No. 4, p. 341), Losordo et al.  (US 20060194776), and  Pinelis et al. (PubMed ID: 6876552; Abstract).

Funk et al. (Anesthesiology, (1995 Apr) Vol. 82, No. 4, pp. 975-982) teach  quantitative video image analysis to determine tissue perfusion of muscle tissue. The image in Funk et al. an image is “showing at least part of a mammalian biological tree proximal to a capillary network of a targeted tissue” – see Fig. 1.  An image of the target tissue is obtained and capillary density in the segment of interest is determined. (Abstract, p. 977, top).  Increase in perfusion is based on increase in perfused capillaries per volume (p. 980, first full paragraph).  

Funk et al. do not teach calculating capillary density from the crown length of the vessel portion in the obtained image. According to instant claims determining capillary density is determined from total number of capillaries, the latter is determined from inlet flow into capillary network, and the inlet flow is determined from crown length of the vessel portion.

Kassab (Am J Physiol Heart Circ Physiol 290: H894–H903, 2006) teaches identifying a crown length of a vessel portion calculating capillary density from the crown length.  Further, Kassab teaches that the perfusion and blood flow through the selected area is linearly correlated with the number of capillaries. 

Inasmuch as both Funk and Kassab are based on image analysis of tissue containing capillary network, one of ordinary skill in the art could have applied the known computational approach of calculating capillary density from crown length, as in Kasaab,  to determining capillary density in Funk et al. in the same way and the results would have been predictable to one of ordinary skill in the  art. The Court in KSR Int'l v. Teleflex lnc. (127 S. Ct. 1727, 1740, 2007) held that "[t]he gap between the prior  art and [the claimed subject matter] is simply not so great as to render the system nonobvious to  one reasonably skilled in the art."





Applicant argues that Kassab does not teach that how to determine how to determine the number of capillaries.  However, Kassab (inventor of the instant method), both in the referenced publication, and in in the instant disclosure teaches that the flow is 

As for converting the parameter “total number of capillaries” into “capillary density”, the two terms are equivalent and interchangeable – see abstract of Vicault (Medline, AN 2000014422), for example).  Thus, Funk et al. teach determining capillary density (i.e., all capillaries branching from the same crown) from fluorescence images (p. 977, first paragraph).

Further, with regard to determining inlet flow from the crown length, Kasaab teaches that the flow and length are linearly  related – see Equation 7 and Figure 3.

  With regard to claims 5, 13,14 , Graham et al. (The Journal of surgical research, 1989, Vol. 47, No. 4, p. 341), or Losordo et al. (US 20060194776, paragraph 131) teach functionally equivalent histologic measurements of capillary density or number.   One of ordinary skill in the art would have recognized that applying the known histologic technique of determining number or density of capillaries  would have yielded predictable results in obtaining the desired values and  an artisan would have been capable of applying this known with the same expectation of success. 




With regard to claims 10-12 addressing correlating perfusion data from one tissue to another, Kassab (Am J Physiol Heart Circ Physiol 290: H894 –H903, 2006) teach that a set of scaling laws dictate the morphological construction of vascular trees, and that the self-similar nature of these laws implies that the analysis can be carried out on a partial tree and correlated to another area of interest.  See pages H899, H902.

With regard to claims 2-16, if there are any other differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps. 

Response to arguments
Applicant argues that Kassab does not teach that how to determine how to determine the number of capillaries.  However, Kassab (inventor of the instant method), both in the referenced publication, and in in the instant disclosure teaches that the flow is 

As for converting the parameter “total number of capillaries” into “capillary density”, the two terms are equivalent and interchangeable – see abstract of Vicault (Medline, AN 2000014422), for example).  Thus, Funk et al. teach determining capillary density (i.e., all capillaries branching from the same crown) from fluorescence images (p. 977, first paragraph).



Conclusion.
	No claims are allowed

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As addressed in claim 1-4,6,8-12, wherein the determining is not limited to steps of histological or imaging determination (as in claims 5,8,13,14)